Gillen, J.
(Concurring).
I agree with the order of the majority of this Division but not with the reasons the Division gives for this order.
I am of the opinion that the report is not clear as to whether the trial judge intended an interlocutory order “made by him ought to be reviewed by the Appellate Division before any further proceedings in the trial court”.
I am of the opinion that the trial judge under G. L. (Ter. Ed.) Chap. 231, see. 108 as amended has the power to *521report an interlocutory finding or order made by him when he is of the opinion that such finding or order ought to be reviewed (by the Appellate Division) before any further proceedings take place in the trial court.